[Cite as In re C.T., 2019-Ohio-3403.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     SANDUSKY COUNTY


In re C.T.                                        Court of Appeals No. S-19-001

                                                  Trial Court No. 21730237



                                                  DECISION AND JUDGMENT

                                                  Decided: August 23, 2019

                                           *****

        Pamela Cordy, for appellant.

        Dean E. Ross, for appellee.

                                           *****

        ZMUDA, J.

                                        I. Introduction

        {¶ 1} Appellant, C.T., Sr., appeals the judgment of the Sandusky County Court of

Common Pleas, Juvenile Division, prohibiting him from having contact or visitation with

his minor child, C.T., Jr. (hereinafter referred to as “C.T.”). Finding no error in the

proceedings below, we affirm.
                         A. Facts and Procedural Background

       {¶ 2} On September 8, 2017, appellee, Sandusky County Job and Family Services,

received a report that C.T.’s mother, B.F., had overdosed on heroin. Appellee

investigated the report, leading to the implementation of a safety plan for B.F. and the

placement of C.T. with his maternal aunt, A.F. Thereafter, B.F. failed to comply with the

terms of her safety plan by failing drug screens and refusing to cooperate with appellee’s

caseworkers. As a result, appellee filed a complaint on November 2, 2017, alleging that

C.T. was dependent and neglected.

       {¶ 3} On December 1, 2017, the juvenile court held a hearing on the complaint, at

which B.F. consented to a finding of probable cause for C.T.’s removal from her home.

Thereafter, B.F. agreed to continue A.F.’s temporary custody of C.T.

       {¶ 4} A combined adjudicatory and dispositional hearing was held on January 29,

2018, which resulted in the juvenile court’s determination that C.T. was a dependent and

neglected child. Following the dispositional portion of the hearing, the juvenile court

found that continuation of A.F.’s temporary custody of C.T. was in C.T.’s best interests.

Appellant was not present at these proceedings because he was incarcerated following his

conviction for possession of drugs. Due to appellant’s incarceration, his violent history,

and a protection order that was in place at the time, the juvenile court ordered that

appellant was to have no contact or visitation with C.T.

       {¶ 5} On December 6, 2018, the matter came before the juvenile court for an

annual dispositional review hearing. Due to his incarceration, appellant was not present




2.
at the hearing. Prior to the hearing, B.F. consented to a grant of legal custody to A.F.

The juvenile court terminated appellee’s protective supervision of C.T. and awarded legal

custody to A.F. after finding that such an award was in C.T.’s best interests. Concerning

appellant, the juvenile court stated:

              Based upon Father’s incarceration, his violent history and a

       Protection Order in place, there shall be no contact or visitation for Father

       and child at this time. Father was not present for this hearing and has not

       filed any motions or been involved with the minor child.

       {¶ 6} On January 2, 2019, appellant filed his timely notice of appeal.

                                 B. Assignment of Error

       {¶ 7} On appeal, appellants assigns as error the following:

              The Trial Court erred in ordering no contact or visitation for Father

       and child.

                                        II. Analysis

       {¶ 8} In his sole assignment of error, appellant argues that the juvenile court erred

by failing to award him visitation with C.T. We review the juvenile court’s decision

concerning visitation under an abuse of discretion standard. See Booth v. Booth, 44 Ohio

St.3d 142, 144, 541 N.E.2d 1028 (1989). A trial court abuses its discretion when it issues

a judgment that is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).




3.
       {¶ 9} “The primary focus of any visitation order is the best interest of the child.”

In re F.B., 2018-Ohio-2488, 115 N.E.3d 734, ¶ 18 (12th Dist.), citing Kelm v. Kelm, 92

Ohio St.3d 223, 226, 749 N.E.2d 299 (2001). “A trial court may limit or restrict visiting

rights of a party in order to further the child’s best interest.” Callender v. Callender, 7th

Dist. Carroll No. 03-CA-790, 2004-Ohio-1382, ¶ 31. The trial court possesses the “power

to restrict the time and place of visitation, to determine the conditions under which

visitation will take place and to deny visitation rights altogether if visitation would not be

in the best interests of the child.” Jannetti v. Nichol, 7th Dist. Mahoning No. 97-CA-239,

2000 WL 652540, *3 (May 12, 2000).

       {¶ 10} As noted above, the juvenile court denied visitation for appellant based

upon his incarceration, violent history, and lack of involvement in C.T.’s life. According

to the hearing testimony of appellee’s investigator, Samantha Reamer, appellant

physically assaulted B.F. on May 3, 2010. C.T. was present during the domestic

violence. B.F. testified that a protection order was put in place following the 2010

domestic violence incident, and a subsequent protection order was put in place in 2015.

The 2015 protection order remained in effect at the time of the January 29, 2018 hearing.

B.F. explained that she filed for the 2015 protection order after appellee’s attorney

informed her that C.T. would be moved away from B.F. if B.F. failed to obtain the

protection order.

       {¶ 11} B.F. testified that appellant had been previously incarcerated for “attempted

murder, two felonious assaults.” Speaking of these convictions, B.F. explained that




4.
appellant “beat the crap out of two old ladies leaving the church parking lot and stole

their pocketbook money. * * * I mean, he’s been incarcerated like 18 years of his life.

He beat me up multiple times.” When asked whether she believed that a relationship

with appellant was in C.T.’s best interests, B.F. replied, “No, but I didn’t want to make

him – sound out to be a monster either. I wanted him to make that decision, but I kept the

restraining order in place, ‘cause I didn’t want to lose my son.” B.F. later clarified that

she was maintaining the 2015 protection order so that she would not lose her son and

because appellant had beat her multiple times.

       {¶ 12} The foregoing testimony supports the juvenile court’s determinations

concerning appellant’s incarceration, his criminal history, and the protection order that

remains in place against appellant. Based upon this evidence, we cannot say that the

juvenile court acted unreasonably in concluding that denial of visitation to appellant was

in C.T.’s best interests.

       {¶ 13} In support of his claim that the juvenile court erred in denying him

visitation of C.T., appellant notes that B.F. testified that the 2015 protection order was

put in place at the urging of appellee’s attorney. Appellant also highlights testimony in

the record that suggests that appellee made efforts to allow appellant to visit with C.T.

despite the 2015 protection order. Moreover, appellant takes issue with the juvenile

court’s finding that he “has not filed any motions or been involved with the minor child.”




5.
Appellant insists that he sent a letter to C.T. on January 25, 2018, in which he told C.T.

that he wanted him to remain in the care of A.F.1

       {¶ 14} Notwithstanding the foregoing evidence, it is clear in the record that

appellant has a violent disposition, as evidenced by his record of criminal convictions and

multiple acts of violence against B.F., some of which were in the presence of C.T.

Further, appellant’s apparent violations of the terms of the protection order currently in

effect do not support his argument that the juvenile court erred in denying him visitation.

In sum, we find that the juvenile court did not abuse its discretion in denying visitation to

appellant.

       {¶ 15} Accordingly, appellant’s sole assignment of error is not well-taken.

                                      III. Conclusion

       {¶ 16} In light of the foregoing, the judgment of the Sandusky County Court of

Common Pleas, Juvenile Division, is affirmed. Appellant is ordered to pay the costs of

this appeal pursuant to App.R. 24.


                                                                          Judgment affirmed.




1
  Appellant’s counsel notes in her appellate brief that the letter is not contained in the
record. Counsel states that she “attempted to track down the letter but was unable to
locate it in the original file.”




6.
                                                                      In re C.T.
                                                                      C.A. No. S-19-001




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, P.J.
                                               _______________________________
Gene A. Zmuda, J.                                          JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.